     Case 3:18-cv-02149-K Document 17 Filed 10/24/18         Page 1 of 1 PageID 44


                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

KARINA-PATRICIA MARANCA,                    §
                                            §
             Plaintiff,                     §
                                            §
v.                                          §        Civil Action No. 3:18-CV-2149-K
                                            §
CHASE BANK USA NA,                          §
                                            §
             Defendant.                     §

                    ORDER OF ADMINISTRATIVE CLOSURE

       The Court has been notified that this case has settled. The Parties are therefore

directed to submit their dismissal papers within 60 days from the date of this order.

There appears to be no further reason at this time to maintain the file as open for

statistical purposes. The Clerk is therefore instructed to submit a JS-6 form to the

Administrative Office, thereby removing this case from the statistical records.

       Nothing in this Order shall be considered a dismissal or disposition of this case,

and should further proceedings become necessary or desirable, any party or the Court

may initiate such further proceedings in the same manner as if this Order had not been

entered.

       SO ORDERED.

       Signed October 24rh, 2018.


                                         ______________________________________
                                         ED KINKEADE
                                         UNITED STATES DISTRICT JUDGE
